Citation Nr: 0904165	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  07-38 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for anxiety neurosis, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
The veteran served on active duty from May 1943 to November 
1945.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2006 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in St. Petersburg, Florida, that denied the 
benefit sought on appeal.  

The Board notes that in a January 2009 brief, the veteran's 
representative raises the issue of a total evaluation based 
on individual unemployability due to service-connected 
disabilities.  This issue is referred to the RO for all 
appropriate action.



FINDING OF FACT

The veteran's anxiety neurosis is not manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation, 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, or the inability to 
establish and maintain effective relationships.



CONCLUSION OF LAW

The criteria for a schedular disability rating greater than 
50 percent for the Veteran's anxiety neurosis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a rating in excess of the 50 percent he is 
currently assigned for his anxiety neurosis.  While the 
Veteran's entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  Under the General Rating Formula for Mental 
Disorders, a higher rating of 70 percent is warranted in the 
following circumstances:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent]

38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

In determining the appropriateness of the 50 percent 
evaluation assigned to the Veteran's disability, the Global 
Assessment of Functioning scores assigned by medical 
providers throughout the course of this appeal will be 
discussed.  A GAF score of 41-50 contemplates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See DSM-IV at 44-47.  A GAF 
score of 51-60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Id.  A GAF score of 61-70 contemplates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  Id.  A GAF score is highly 
probative as it relates directly to the Veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Here, a higher rating of 70 percent is not warranted by the 
evidence.  The evidence does not show occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  In 
July 2006 a VA examination was conducted, and the examiner 
explicitly found that the Veteran's symptoms do not result in 
deficiencies in judgment, thinking, family relations, work, 
mood, or school.  VA treatment notes of April 2006, July 
2006, November 2006, March 2007, May 2007, July 2007, 
September 2007,  and December 2007, authored by Bassam A. 
Amawi, M.D., M.P.H., who the Veteran has contended is his 
treating physician and supports the increase, indicate no 
impairment in judgment or insight.  Moreover, in a May 2007 
VA psychiatric treatment note, Dr. Amawi states, "[h]e 
showed me a letter stating that he became 50% s.c. for GAD 
and they are asking him to show evidence of a list of 
additional symptoms to be considered for 70%. I informed him 
that he has been in therapy for a long time and currently he 
does not meet these criteria. Besides, our duty is to provide 
treatment and not to increase SC. Advised that he may seek 
second opinion from another psychiatrist if he wishes."

A higher rating of 70 percent also contemplates such symptoms 
as suicidal ideation, obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant, impaired impulse control (such as 
unprovoked irritability with periods of violence), spatial 
disorientation, neglect of personal appearance and hygiene, 
and an inability to establish and maintain effective 
relationships.  Here, there is insufficient evidence of 
suicidal ideation.  While the Veteran has contended in 
various correspondence that he is suicidal, the July 2006 VA 
examiner found there was no presence of suicidal thoughts.  
Dr. Amawi's VA treatment notes of April 2006, July 2006, 
November 2006, March 2007, May 2007, July 2007, September 
2007,  and December 2007 each state the Veteran denied having 
suicidal ideation and stated it was contrary to his religious 
beliefs.  

There is also no evidence of obsessional rituals which 
interfere with routine activities in the medical record.  To 
the contrary, the July 2006 VA examiner specifically found 
the Veteran does not have any obsessive or ritualistic 
behavior.  
As for speech, the July 2006 VA examiner found it was 
spontaneous and noted no other significant findings.  VA 
treatment notes of April 2006, July 2006, November 2006, 
March 2007, May 2007, July 2007, September 2007,  and 
December 2007 noted the Veteran's speech was normal in rate, 
volume, and prosody.  There is no evidence of impaired 
impulse control in the record.  The July 2006 VA examiner 
found the Veteran's impulse control was "good" and that he 
had no episodes of violence.  There is no evidence of spatial 
disorientation.  The July 2006 VA examiner found the Veteran 
was fully oriented.  VA treatment notes of April 2006, July 
2006, November 2006, March 2007, May 2007, July 2007, 
September 2007,  and December 2007 also each found the 
Veteran's spatial skills were "intact" and that he was 
fully oriented.  Similarly, there is no evidence of the 
Veteran's neglect of personal appearance and hygiene.  The 
July 2006 examiner noted the Veteran was clean and casually 
dressed, and made no findings as to poor hygiene.  VA 
treatment notes of April 2006, July 2006, November 2006, 
March 2007, May 2007, July 2007, September 2007,  and 
December 2007 also each noted the Veteran was casually 
dressed and groomed.  Finally, there is no evidence of an 
inability to establish and maintain effective relationships.  
To the contrary, an October 2007 treatment note, for example, 
indicates that a friend of the Veteran's had taken him to his 
appointment.  The note further indicates that the Veteran 
reported he has "good neighbors and frequent visitors."  At 
his July 2006 VA examination the examiner noted the Veteran 
plays golf at least twice a week.  While the Veteran has 
explained that he engages in activities out of habit rather 
than pleasure, the Board notes he is nonetheless capable of 
engaging in them.  The record also indicates that the Veteran 
has a good relationship with his niece, who puts forth a lot 
of effort in caring for the Veteran.  There is no indication 
to the contrary of this evidence.

As for the positive evidence in this case, the record 
contains some documentation of near-continuous depression 
that may affect the Veteran's ability to function, a 
difficulty in adapting to stressful circumstances, and also a 
number of low GAF scores.  While the July 2006 VA examiner 
found the Veteran had no problems with his activities of 
daily living or his ability to function independently, the 
treatment records as a whole do indicate continuous 
depression and the Veteran has recently moved to an assisted 
living facility.  It is not clear if this was due to his 
psychiatric disabilities or the fact that the Veteran is 96 
years old and has medical problems as well, but the Board 
affords him the benefit of the doubt.  In addition, the 
record does indicate that the Veteran has difficulty in 
adapting to stressful circumstances.  While the July 2006 VA 
examination report indicates the Veteran is retired because 
of his age or duration of work, the report also indicates he 
has a "reduced frustration tolerance."  The treatment 
records as a whole similarly reveal a low threshold for 
stress and the Veteran's frustration with daily nuisances 
such as prescription refills.  Moreover, in April 2006, July 
2006, November 2006, March 2007, May 2007, July 2007, 
September 2007, and December 2007 VA treatment notes, Dr. 
Amawi assigned the Veteran a GAF score of 50.  As noted 
above, a GAF score of 41-50 contemplates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

While the record does contain some evidence in support of a 
higher rating, the Board finds the Veteran's symptomatology 
nonetheless most closely approximates the criteria for a 50 
percent rating.  There is far more evidence against a rating 
of 70 percent than in support of it.  Moreover, both the July 
2006 VA examiner and Dr. Amawi have explicitly stated the 
Veteran does not meet the criteria for a higher rating.  
Their statements are not binding on the Board; however, they 
do carry some weight and are supported by much of the 
evidence of record, as discussed.  While the Veteran was 
assigned a GAF score of 50 on a number of occasions, this is 
a borderline score and his overall symptomatology does not 
support the existence of a serious disability.  Moreover, the 
Veteran was assigned a GAF score of 55 at the July 2006 VA 
examination.   A GAF score of 51-60 contemplates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  

Thus, while there is some symptomatology contemplated by the 
70 percent rating present in the evidence, overall the 
Veteran's symptoms more closely approximate the criteria for 
a 50 percent evaluation.  For these reasons, the Veteran's 
claim is denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b). A letter from the RO dated in 
July 2006 provided the Veteran with an explanation of the 
type of evidence necessary to substantiate his claim, as well 
as an explanation of what evidence was to be provided by him 
and what evidence the VA would attempt to obtain on his 
behalf.  The letter specifically informed the Veteran that he 
should submit any additional evidence that he had in his 
possession.  It also provided the appellant with information 
concerning the evaluation and effective date that could be 
assigned should the claim be granted, pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding 
duty to inform the Veteran that any additional information or 
evidence is needed.

The Board additionally calls attention to the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (January 
30, 2008), which pertains to increased rating claims.  In 
Vazquez-Flores, the Court found that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life; and (4) the notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  In this case, the 
RO provided the Veteran with a letter dated from June 2008 
which fully complies with each of the four notice 
requirements of Vazquez.

Not all of the Veteran's duty-to-assist letters were provided 
before the adjudication of his claim.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claim was subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
Veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
post service treatment records have been obtained.  He was 
afforded the opportunity for a personal hearing.  He was 
afforded a VA examination.  The Board does not have notice of 
any additional relevant evidence which is available but has 
not been obtained.  Indeed, in July 2008 the Veteran 
indicated he has no additional evidence to submit.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the Veteran's claim.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.  


ORDER

An evaluation in excess of 50 percent for the Veteran's 
anxiety neurosis is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


